DETAILED ACTION
This is in reference to communication received 10 March 2022 and communication received 07 June 2022. Claims 1 – 20 are pending for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 6 – 11, 14 –  17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacKoul et al. US Publication 2020/0265482 in view of Olenoski US Publication 2020/0184433.

Regarding claims 1, 9 and 15, MacKoul teaches a computer system, a computer program product and a method for enabling social media based crowd-sourced funding comprising: 
one or more computer processors [MacKoul, Fig. 1 and associated disclosure]; 
one or more computer readable storage media [MacKoul, Fig. 2 and associated disclosure]; and 
program instructions stored on the computer readable storage media for execution by at least one of the one or more processors [MacKoul, 0015, Fig. 1 and associated disclosure];
Applicant in their disclosure, para 0040, discloses that event creation program initiates (creating of a funding event) in response to crowdfunding platform 140 receiving data (e.g. image, event request, social media notification, etc.) that includes a potential issue.
Therefore, MacKoul teaches system and method comprising:
creation of the funding event on the crowdfunding platform, creating, by one or more processors, the funding event on the crowdfunding platform for receiving donations (MacKoul, In step 402, a campaign request may be received by a receiver (e.g., the communications interface 204) of a processing server (e.g., the processing server 102) [MacKoul, 0057]. The campaign request may include at least one or more advocacy goals, and may also include a minimum funding amount, funding period of time, description, title, service provider team members, and other information that may be submitted by the submitter 104) [MacKoul, 0051];
MacKoul does not explicitly teach identifying, by the one or more processors, an issue and an individual associated with the issue, based, at least in part, on registered user data associated with users of the crowdfunding platform. However, Olenoski teaches system and method for performing analysis to determine an account (user/donee account) who is eligible for crowdfunding. If the user authorizes the receipt for crowdfund payment, one or more donors are provided with access to information related to the user/donee [Olenoski, 0002].
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify MacKoul by adopting teachings of Olenoski to verify the need of a crowdfunding campaign based on actual transaction or incurred expenses of the campaign beneficiary (donee).
MacKoul in view of Olenoski teaches system and method further comprising:
identifying, by one or more processors, an issue and an individual associated with the issue, based, at least in part, on registered user data associated with users of the crowdfunding platform (Olenoski, analyzing a plurality of credit card accounts to determine a first account that is eligible for crowdfunding; transmitting a notification to a user device associated with an account holder of the first account, the notification prompting the account holder to authorize enabling receipt of crowdfunded payments for the first account; receiving, from the user device, authorization to enable receipt of crowdfund payments for the first account [Olenoski, 0002]; 
determining, by one or more processors, that an eligibility score of the individual exceeds a predetermined threshold required to permit creation of the funding event on the crowdfunding platform (Olenoski, For example, eligibility server 102 can (a) send a request to bank computer network 150 for data related to a particular credit card account, (b) analyze the data to formulate a risk score, and ( c) use the score to determine if the account at risk and, thus, eligible. … In some embodiments, account detection module 112 may determine that an account is eligible for crowdfunding if the account holder lives in an area recently affected by a hurricane, flood, or other disaster. In some embodiments, account detection module 112 may determine that an account is eligible based on spending patterns, such as a pattern of transactions that exceed a threshold or an a relatively high number of medical-related transactions ) [Olenoski, 0020]; and
 in response to determining that the eligibility score of the identified individual exceeds the predetermined threshold required to permit creation of the funding event on the crowdfunding platform, creating, by one or more processors, the funding event on the crowdfunding platform for receiving donations to resolve the identified issue (Olenski, Invitation module 118 may be configured to send crowdfunding invitations to select donors 110 with whom an account holder has chosen to expose their recent credit card transaction information) [Olenski, 0027].

Regarding claims 2, 10 and 16, MacKoul in view of Olenoski teaches system and method, wherein creating the funding event for receiving donations to resolve the identified issue further comprises: 
determining, by one or more processors, a monetary value that corresponds to resolving the identified issue based on one or more actions selected from the group consisting of: 
identifying, by one or more processors, a historical average cost to resolve issues that are similar to the identified issue; soliciting, by one or more processors, cost estimates from one or more service providers (MacKoul, receive a plurality of service provider bids, where each bid includes at least a minimum funding amount and a project description) [MacKoul, 0007]; and identifying, by one or more processors, pricing estimates on publicly available websites; and 
wherein the created funding event includes a goal corresponding to the determined monetary value (MacKoul, The campaign request may include at least one or more advocacy goals, and may also include a minimum funding amount, funding period of time, description, title, service provider team members, and other information that may be submitted by the submitter 104) [MacKoul, 0051].

Regarding claims 3, 11 and 17, MacKoul in view of Olenoski teaches system and method further comprising: 
identifying, by one or more processors, one or more users of the crowdfunding platform that are associated with a user preference indicating interest in donating to funding events with a characteristic that matches a characteristic of the created funding event (Olenski, Invitation module 118 may be configured to send crowdfunding invitations to select donors 110 with whom an account holder has chosen to expose their recent credit card transaction information) [Olenski, 0027]; and 
providing, by one or more processors, notifications of the created funding event to the identified one or more users of the crowdfunding platform (Olenski, Invitation module 118 may be configured to send crowdfunding invitations to select donors 110 with whom an account holder has chosen to expose their recent credit card transaction information) [Olenski, 0027].

Regarding claims 6, 14 and 20, MacKoul in view of Olenoski teaches system and method further comprising:
in response to determining that a funding goal of the funding event is met, scheduling, by one or more processors, a resolution to the identified issue with a corresponding service provider [MacKoul, In cases where proposals may require a minimum budget above the minimum funding amount, the minimum funding amount may be increased or a proposal may not be awarded unless the contributed amount to the requested campaign reaches the minimum budget for that proposal [MacKoul, 0021].

Regarding claims 7, MacKoul in view of Olenoski teaches system and method further comprising determining the eligibility score of the identified individual based, at least in part on:
data included in a request for the funding event, historical usage of the crowdfunding platform by the individual, social media information provided by the individual, registration information provided by the individual, and publicly available data, wherein the eligibility score is a function of a number of predefined eligibility rules that the identified individual satisfies (Olenoski, For example, eligibility server 102 can (a) send a request to bank computer network 150 for data related to a particular credit card account, (b) analyze the data to formulate a risk score, and ( c) use the score to determine if the account at risk and, thus, eligible. … In some embodiments, account detection module 112 may determine that an account is eligible for crowdfunding if the account holder lives in an area recently affected by a hurricane, flood, or other disaster. In some embodiments, account detection module 112 may determine that an account is eligible based on spending patterns, such as a pattern of transactions that exceed a threshold or an a relatively high number of medical-related transactions ) [Olenoski, 0020].

 Regarding claims 8, MacKoul in view of Olenoski teaches system and method further comprising:
establishing, by one or more processors, a secure communication channel between the identified individual and the service provider (MacKoul, The communications interface 204 may be configured to establish communication channels with external devices, such as the computing devices 106 and 110 and service providers 112 of FIG. 1. The communication channels may be used to receive campaign requests from computing devices 106) [MacKoul, 0037].

Claims 1 – 3, 6 – 11, 14 –  17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacKoul et al. US Publication 2020/0265482 in view of Olenoski US Publication 2020/0184433 and Philanthropy News Digest published article “Recurring Donors 440 percent more valuable than ‘One-Off’ Donors.

Regarding claims 5, 13 and 19, MacKoul in view of Olenski does not explicitly teach collection of donation to funding event to include pre-authorized automated contributions from at least one user (e.g. recurring donations from donors). However, MacKoul teaches, a submitter 104 may set the monthly funding amount for the campaign from a drop-down menu of pre-set retainer levels. In this case, the campaign accepts proposals from service provider 112 as soon as the campaign reaches enough funding for one month's goal) [Mackoul, 0022, also see para 0018]. Philanthropy-News-Digest teaches the recurring donors who give on a monthly basis donate 440 percent more to charity over their lifetime than one-time donors and 42 percent more than people who create a personal fundraising page in support of a cause, a report from Classy, an online fundraising platform, finds.
Therefore, before the invention, it would have been obvious to one of ordinary skill in the art to modify Mackoul in view of Olenski by adopting teachings of Philanthropy-News-Digest to collect higher donation amount on a recurring basis.
MacKoul in view of Olenoski and Philanthropy-News-Digest teaches system and method further comprising: 
collecting, by one or more processors, donations to the funding event, wherein the collected donations include pre-authorized automated contributions from at least one user, as defined in user preference information associated with the at least one user [Philanthropy-News-Digest].


Allowable Subject Matter
Claims 4, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Response to Arguments
Applicant’s argument the amended invention as currently claimed are eligible for patent under 35 USC 112(a) because claim 1 recites one means of identifying an issue and an individual associated with the issue an recites limitations to one particular embodiment is acknowledged and accepted. Rejection under 35 USC 112(a) has been removed.

Applicant’s argument the amended invention presented on 07 June 2020 are eligible for patent under 35 USC 112(b) is acknowledged and accepted. Rejection under 35 USC 112(b) has been removed.

Applicant's argument that amended invention as currently claimed is eligible for patent because cited references do not teach as amended invention as currently claimed is acknowledged and considered.
However, while performing an updated search, a new prior art was found that teach the claimed inventions. Therefore, applicant’s argument are moot under new grounds of rejection.
Conclusion
Applicant is required under 37 CRF ‘1.111 (c) to consider the references fully when responding to this office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        



June 20, 2022